 1
 2
 3
 4
 5
 6
 7
 8
                         UNITED STATES DISTRICT COURT
 9
                       CENTRAL DISTRICT OF CALIFORNIA
10
                                SOUTHERN DIVISION
11
     ALLCAPCORP, LTD. CO. D/B/A                Case No. 8:19-cv-00206-JVS (JDEx)
12
     ALLEGIANCE CAPITAL
13   CORPORATION,
14                                             STIPULATED PROTECTIVE
                 Plaintiff,                    ORDER
15
16         vs.
                                               [NOTE CHANGES BY THE
17   CHC CONSULTING LLC,                       COURT]
18   CONGRUEX LLC, and D.A.
     DAVIDSON & CO.,
19
20               Defendants.

21
22
23         Pursuant to the Stipulation of the Parties (Dkt. 121), except where such

24 Stipulation called for procedures contrary to the Local Rules or applicable
25 authorities, and good cause appearing therefor,
26         IT IS HEREBY ORDERED as follows:
27
28
                                           1
 1 1.       INTRODUCTION
 2
           1.1    PURPOSES AND LIMITATIONS
 3
 4          Disclosure and discovery activity in this action are likely to involve
 5 production of confidential, proprietary, or private information for which special
 6 protection from public disclosure and from use for any purpose other than
 7 prosecuting this litigation may be warranted. Accordingly, the parties hereby
 8 stipulate to and petition the Court to enter the following Stipulated Protective
 9 Order.
10          The parties acknowledge that this Order does not confer blanket
11 protections on all disclosures or responses to discovery and that the protection it
12 affords from public disclosure and use extends only to the limited information or
13 items that are entitled to confidential treatment under the applicable legal
14 principles. The parties further acknowledge, as set forth in Section 12.4, below,
15 that this Stipulated Protective Order does not entitle them to file confidential
16 information under seal; Civil Local Rule 79-5 sets forth the procedures that must
17 be followed and the standards that will be applied when a party seeks permission
18 from the Court to file material under seal. There is a strong presumption that the
19 public has a right of access to judicial proceedings and records in civil cases. In
20 connection with non-dispositive motions, good cause must be shown to support
21 a filing under seal. See Kamakana v. City and County of Honolulu, 447 F.3d
22 1172, 1176 (9th Cir. 2006), Phillips v. Gen. Motors Corp., 307 F.3d 1206, 1210-
23 11 (9th Cir. 2002), Makar-Welbon v. Sony Electrics, Inc., 187 F.R.D. 576, 577
24 (E.D. Wis. 1999) (even stipulated protective orders require good cause showing),
25 and a specific showing of good cause or compelling reasons with proper
26 evidentiary support and legal justification, must be made with respect to
27 Protected Material that a party seeks to file under seal. The parties’ mere
28
                                             2
 1 designation of Disclosure or Discovery Material as CONFIDENTIAL does
 2 not— without the submission of competent evidence by declaration, establishing
 3 that the material sought to be filed under seal qualifies as confidential,
 4 privileged, or otherwise protectable—constitute good cause.
 5         Further, if a party requests sealing related to a dispositive motion or trial,
 6 then compelling reasons, not only good cause, for the sealing must be shown,
 7 and the relief sought shall be narrowly tailored to serve the specific interest to be
 8 protected. See Pintos v. Pacific Creditors Ass’n., 605 F.3d 665, 677-79 (9th Cir.
 9 2010). For each item or type of information, document, or thing sought to be
10 filed or introduced under seal, the party seeking protection must articulate
11 compelling reasons, supported by specific facts and legal justification, for the
12 requested sealing order. Again, competent evidence supporting the application
13 to file documents under seal must be provided by declaration.
14         Any document that is not confidential, privileged, or otherwise protectable
15 in its entirety will not be filed under seal if the confidential portions can be
16
   redacted. If documents can be redacted, then a redacted version for public
17
   viewing, omitting only the confidential, privileged, or otherwise protectable
18
   portions of the document, shall be filed. Any application that seeks to file
19
   documents under seal in their entirety should include an explanation of why
20
   redaction is not feasible.
21
           1.2    GOOD CAUSE STATEMENT
22
           This action is likely to involve trade secrets, customer information and
23
   pricing information and other valuable research, development, commercial,
24
   financial, technical and/or proprietary information for which special protection
25
   from public disclosure and from use for any purpose other than prosecution of
26
   this action is warranted. Such confidential and proprietary materials and
27
   information consist of, among other things, confidential business or financial
28
                                             3
 1 information, information regarding confidential business practices, or other
 2 confidential research, development, or commercial information (including
 3 information implicating privacy rights of third parties), information otherwise
 4 generally unavailable to the public, or which may be privileged or otherwise
 5 protected from disclosure under state or federal statutes, court rules, case
 6 decisions, or common law. Accordingly, to expedite the flow of information, to
 7 facilitate the prompt resolution of disputes over confidentiality of discovery
 8 materials, to adequately protect information the parties are entitled to keep
 9 confidential, to ensure that the parties are permitted reasonable necessary uses of
10 such material in preparation for and in the conduct of trial, to address their
11 handling at the end of the litigation, and serve the ends of justice, a protective
12 order for such information is justified in this matter. It is the intent of the parties
13 that information will not be designated as confidential for tactical reasons and
14 that nothing be so designated without a good faith belief that it has been
15 maintained in a confidential, non-public manner, and there is good cause why it
16
   should not be part of the public record of this case.
17
   2.     DEFINITIONS
18
         2.1     Challenging Party: a Party or Non-Party that challenges the
19
   designation of information or items under this Order.
20
         2.2     “CONFIDENTIAL” Information or Items: information (regardless
21
   of how it is generated, stored or maintained) or tangible things that reflect or
22
   contain: (i) proprietary information and literature; (ii) sensitive business or
23
   financial information; or (iii) confidential research, development, or commercial
24
   information.
25
         2.3     Counsel (without qualifier): Outside Counsel of Record and House
26
   Counsel (as well as their support staff).
27
         2.4     Designating Party: a Party or Non-Party that designates
28
                                              4
 1 information or items that it produces in disclosures or in responses to discovery
 2 as “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – ATTORNEYS’
 3 EYES ONLY” or “HIGHLY CONFIDENTIAL – SOURCE CODE”.
 4     2.5 Disclosure or Discovery Material: all items or information,
 5 regardless of the medium or manner in which it is generated, stored, or
 6 maintained (including, among other things, testimony, transcripts, and tangible
 7 things), that are produced or generated in disclosures or responses to discovery
 8 in this matter.
 9         2.6    Expert: a person with specialized knowledge or experience in a
10 matter pertinent to the litigation who (1) has been retained by a Party or its
11 counsel to serve as an expert witness or as a consultant in this action, (2) is not a
12 past or current employee of a Party or of a Party’s competitor, and (3) at the
13 time of retention, is not anticipated to become an employee of a Party or of a
14 Party’s competitor.
15       2.7   “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY”
16
     Information or Items: extremely sensitive “Confidential Information or Items,”
17
     disclosure of which to another Party or Non-Party would create a substantial
18
     risk of serious harm that could not be avoided by less restrictive means.
19
           2.8    House Counsel: attorneys who are employees of a party to this
20
     action. House Counsel does not include Outside Counsel of Record or any other
21
     outside counsel.
22
           2.9    Non-Party: any natural person, partnership, corporation,
23
     association, or other legal entity not named as a Party to this action.
24
           2.10   Outside Counsel of Record: attorneys who are not employees of a
25
     party to this action but are retained to represent or advise a party to this action
26
     and have appeared in this action on behalf of that party or are affiliated with a
27
     law firm which has appeared on behalf of that party.
28
                                              5
 1        2.11   Party: any party to this action, including all of its officers, directors,
 2 employees, consultants, retained experts, and Outside Counsel of Record (and
 3 their support staffs).
 4        2.12   Producing Party: a Party or Non-Party that produces Disclosure or
 5 Discovery Material in this action.
 6      2.13 Professional Vendors: persons or entities that provide litigation
 7 support services (e.g., photocopying, videotaping, translating, preparing exhibits
 8 or demonstrations, and organizing, storing, or retrieving data in any form or
 9 medium) and their employees and subcontractors.
10      2.14 Protected Material: any Disclosure or Discovery Material that is
11 designated as “CONFIDENTIAL,” or as “HIGHLY CONFIDENTIAL –
12 ATTORNEYS’ EYES ONLY.”
13        2.15   Receiving Party: a Party that receives Disclosure or Discovery
14 Material from a Producing Party.
15
   3.      SCOPE
16
          The protections conferred by this Stipulation and Order cover not only
17
   Protected Material (as defined above), but also (1) any information copied or
18
   extracted from Protected Material; (2) all copies, excerpts, summaries, or
19
   compilations of Protected Material; and (3) any testimony, conversations, or
20
   presentations by Parties or their Counsel that might reveal Protected Material.
21
   However, the protections conferred by this Stipulation and Order do not cover
22
   the following information: (a) any information that is in the public domain at
23
   the time of disclosure to a Receiving Party or becomes part of the public domain
24
   after its disclosure to a Receiving Party as a result of publication not involving a
25
   violation of this Order, including becoming part of the public record through
26
   trial or otherwise; and (b) any information known to the Receiving Party prior to
27
   the disclosure or obtained by the Receiving Party after the disclosure from a
28
                                              6
 1 source who obtained the information lawfully and under no obligation of
 2 confidentiality to the Designating Party.
 3         Any use of Protected Material at trial shall be governed by the orders of
 4 the trial judge and other applicable authorities. This Order does not govern the
 5 use of Protected Material at trial.
 6 4.       DURATION
 7         Once a case proceeds to trial, absent a contrary order by the trial judge,
 8 Protected Material that was used or introduced as an exhibit at trial becomes
 9 public and will be presumptively available to all members of the public,
10 including the press, unless compelling reasons supported by specific factual
11 findings to proceed otherwise are made to the trial judge in advance of the trial.
12 See Kamakana, 447 F.3d at 1180-81 (distinguishing “good cause” showing for
13 sealing documents produced in discovery from “compelling reasons” standard
14
     when merits-related documents are part of court record).
15
           For Protected Material not used at trial, after final disposition of this
16
     litigation, subject to Paragraph 13, below, the confidentiality obligations
17
     imposed by this Order shall remain in effect until a Designating Party agrees
18
     otherwise in writing or a court order otherwise directs. Final disposition shall be
19
     deemed to be the later of: (1) dismissal of all claims and defenses in this action,
20
     with or without prejudice; and (2) final judgment herein after the completion
21
     and exhaustion of all appeals, rehearings, remands, trials, or reviews of this
22
     action, including the time limits for filing any motions or applications for
23
     extension of time pursuant to applicable law.
24
     5.     DESIGNATING PROTECTED MATERIAL
25
           5.1    Exercise of Restraint and Care in Designating Material for
26
     Protection. Each Party or Non-Party that designates information or items for
27
     protection under this Order must take care to limit any such designation to
28
                                              7
 1 specific material that qualifies under the appropriate standards. To the extent it
 2 is practical to do so, the Designating Party must designate for protection only
 3 those parts of material, documents, items, or oral or written communications
 4 that qualify – so that other portions of the material, documents, items, or
 5 communications for which protection is not warranted are not swept
 6 unjustifiably within the ambit of this Order.
 7         Mass, indiscriminate, or routinized designations are prohibited.
 8 Designations that are shown to be clearly unjustified or that have been made for
 9 an improper purpose (e.g., to unnecessarily encumber or retard the case
10 development process or to impose unnecessary expenses and burdens on other
11 parties) expose the Designating Party to sanctions.
12         If it comes to a Designating Party’s attention that information or items
13 that it designated for protection do not qualify for protection at all or do not
14 qualify for the level of protection initially asserted, that Designating Party must
15 promptly notify all other parties that it is withdrawing the inapplicable
16
   designation.
17
          5.2    Manner and Timing of Designations. Except as otherwise provided
18
   in this Order (see, e.g., second paragraph of section 5.2(a) below), or as
19
   otherwise stipulated or ordered, Disclosure or Discovery Material that qualifies
20
   for protection under this Order must be clearly so designated before the material
21
   is disclosed or produced.
22
          Designation in conformity with this Order requires:
23
                (a)     for information in documentary form (e.g., paper or
24
   electronic documents, but excluding transcripts of depositions or other pretrial
25
   or trial proceedings), that the Producing Party affix the legend
26
   “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES
27
   ONLY” to each page that contains protected material. If only a portion or
28
                                             8
 1 portions of the material on a page qualifies for protection, the Producing Party
 2 also must clearly identify the protected portion(s) (e.g., by making appropriate
 3 markings in the margins) and must specify, for each portion, the level of
 4 protection being asserted.
 5         A Party or Non-Party that makes original documents or materials
 6 available for inspection need not designate them for protection until after the
 7 inspecting Party has indicated which material it would like copied and
 8 produced. During the inspection and before the designation, all of the material
 9 made available for inspection shall be deemed “HIGHLY CONFIDENTIAL –
10 ATTORNEYS’ EYES ONLY.” After the inspecting Party has identified the
11 documents it wants copied and produced, the Producing Party must determine
12 which documents, or portions thereof, qualify for protection under this Order.
13 Then, before producing the specified documents, the Producing Party must affix
14 the appropriate legend (“CONFIDENTIAL” or “HIGHLY CONFIDENTIAL
15 – ATTORNEYS’ EYES ONLY”) to each page that contains Protected Material.
16
     If only a portion or portions of the material on a page qualifies for protection,
17
     the Producing Party also must clearly identify the protected portion(s) (e.g., by
18
     making appropriate markings in the margins) and must specify, for each portion,
19
     the level of protection being asserted.
20
                 (b)     for testimony given in depositions that the Designating Party
21
     identify on the record, before the close of the deposition, all protected testimony
22
     and specify the level of protection being asserted. When it is impractical to
23
     identify separately each portion of testimony that is entitled to protection and it
24
     appears that substantial portions of the testimony may qualify for protection, the
25
     Designating Party may invoke on the record (before the deposition is concluded)
26
     a right to have up to 21 days from the date the transcript of the deposition is
27
     made available to make its designation to identify the specific portions of the
28
                                               9
 1 deposition testimony as to which protection is sought and to specify the level of
 2 protection being asserted. Only those portions of the deposition testimony that
 3 are appropriately designated for protection within the 21 days shall be covered
 4 by the provisions of this Stipulated Protective Order. Alternatively, a
 5 Designating Party may specify, at the deposition or up to 21 days from the date
 6 the transcript of the deposition is made available if that period is properly
 7 invoked, that the entire transcript shall be treated as “CONFIDENTIAL” or
 8 “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY.”
 9         Parties shall give the other parties notice if they reasonably expect a
10 deposition to include Protected Material so that the other parties can ensure that
11 only authorized individuals who have signed the “Acknowledgment and
12 Agreement to Be Bound” (Exhibit A) are present at those proceedings. The use
13 of a document as an exhibit at a deposition shall not in any way affect its
14 designation as “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL –
15 ATTORNEYS’ EYES ONLY.”
16
           Deposition transcripts containing Protected Material shall have an
17
     obvious legend on the title page that the transcript contains Protected Material,
18
     and the title page shall be followed by a list of all pages (including line numbers
19
     as appropriate) that have been designated as Protected Material and the level of
20
     protection being asserted by the Designating Party. The Designating Party shall
21
     inform the court reporter of these requirements. Any transcript that is prepared
22
     before the expiration of a 21-day period for designation shall be treated during
23
     that period as if it had been designated “HIGHLY CONFIDENTIAL –
24
     ATTORNEYS’ EYES ONLY” in its entirety unless otherwise agreed. After the
25
     expiration of that period, the transcript shall be treated only as actually
26
     designated.
27
                   (c)   for information produced in some form other than
28
                                              10
 1 documentary and for any other tangible items, that the Producing Party affix in
 2 a prominent place on the exterior of the container or containers in which the
 3 information or item is stored the legend “CONFIDENTIAL” or “HIGHLY
 4 CONFIDENTIAL – ATTORNEYS’ EYES ONLY” or “HIGHLY
 5 CONFIDENTIAL – SOURCE CODE”. If only a portion or portions of the
 6 information or item warrants protection, the Producing Party, to the extent
 7 practicable, shall identify the protected portion(s) and specify the level of
 8 protection being asserted.
 9        5.3     Inadvertent Failures to Designate. If timely corrected, an
10 inadvertent failure to designate qualified information or items does not, standing
11 alone, waive the Designating Party’s right to secure protection under this Order
12 for such material. Upon timely correction of a designation, the Receiving Party
13 must make reasonable efforts to assure that the material is treated in accordance
14 with the provisions of this Order.
15
   6.      CHALLENGING CONFIDENTIALITY DESIGNATIONS
16
           6.1 Timing of Challenges. Any Party or Non-Party may challenge a
17
   designation of confidentiality at any time that is consistent with the Court’s
18
   Scheduling Order.
19
           6.2 Meet and Confer. The Challenging Party shall initiate the dispute
20
   resolution process under Local Rule 37-1 et seq.
21
           6.3 Joint Stipulation. Any challenge submitted to the Court shall be via a
22
   joint stipulation pursuant to Local Rule 37-2.
23
           6.4 The burden of persuasion in any such challenge proceeding shall be
24
   on the Designating Party. Frivolous challenges, and those made for an improper
25
   purpose (e.g., to harass or impose unnecessary expenses and burdens on other
26
   parties) may expose the Challenging Party to sanctions. Unless the Designating
27
   Party has waived or withdrawn the confidentiality designation, all parties shall
28
                                             11
 1 continue to afford the material in question the level of protection to which it is
 2 entitled under the Producing Party’s designation until the Court rules on the
 3 challenge.
 4
   7.       ACCESS TO AND USE OF PROTECTED MATERIAL
 5
           7.1    Basic Principles. A Receiving Party may use Protected Material
 6
   that is disclosed or produced by another Party or by a Non-Party in connection
 7
   with this case only for prosecuting, defending, or attempting to settle this
 8
   litigation. Such Protected Material may be disclosed only to the categories of
 9
   persons and under the conditions described in this Order.
10
           Protected Material must be stored and maintained by a Receiving Party at
11
   a location and in a secure manner that ensures that access is limited to the
12
   persons authorized under this Order.
13
           7.2    Disclosure of “CONFIDENTIAL” Information or Items. Unless
14
15 otherwise ordered by the Court or permitted in writing by the Designating Party,
16 a Receiving Party may disclose any information or item designated
17 “CONFIDENTIAL” only to:
18               (a)    the Receiving Party’s Outside Counsel of Record in this

19 action, as well as employees of said Outside Counsel of Record to whom it is
20 reasonably necessary to disclose the information for this litigation and who have
21 signed the “Acknowledgment and Agreement to Be Bound” that is attached
22 hereto as Exhibit A;
23               (b)    the officers, directors, and employees (including House

24 Counsel) of the Receiving Party to whom disclosure is reasonably necessary for
25 this litigation and who have signed the “Acknowledgment and Agreement to Be
26 Bound” (Exhibit A);
27           (c)    Experts (as defined in this Order) of the Receiving Party to

28 whom disclosure is reasonably necessary for this litigation and who have signed
                                            12
 1 the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
 2           (d)   the Court and its personnel;
 3              (e)    court reporters and their staff, professional jury or trial
 4 consultants, and Professional Vendors to whom disclosure is reasonably
 5 necessary for this litigation and who have signed the “Acknowledgment and
 6 Agreement to Be Bound” (Exhibit A);
 7            (f)   during their depositions, witnesses in the action to whom
 8 disclosure is reasonably necessary and who have signed the “Acknowledgment
 9 and Agreement to Be Bound” (Exhibit A), unless otherwise agreed by the
10 Designating Party or ordered by the Court. Pages of transcribed deposition
11 testimony or exhibits to depositions that reveal Protected Material must be
12 separately bound by the court reporter and may not be disclosed to anyone
13 except as permitted under this Stipulated Protective Order.
14              (g)    the author or recipient of a document containing the
15 information or a custodian or other person who otherwise possessed or knew the
16
   information.
17
         7.3    Disclosure of “HIGHLY CONFIDENTIAL – ATTORNEYS’
18
   EYES ONLY” Information or Items. Unless otherwise ordered by the Court or
19
   permitted in writing by the Designating Party, a Receiving Party may disclose
20
   any information or item designated “HIGHLY CONFIDENTIAL –
21
   ATTORNEYS’ EYES ONLY” only to:
22
               (a)     the Receiving Party’s Outside Counsel of Record in this
23
   action, as well as employees of said Outside Counsel of Record to whom it is
24
   reasonably necessary to disclose the information for this litigation and who have
25
   signed the “Acknowledgment and Agreement to Be Bound” that is attached
26
   hereto as Exhibit A;
27
               (b)     Experts of the Receiving Party (1) to whom disclosure is
28
                                            13
 1 reasonably necessary for this litigation, (2) who have signed the
 2 “Acknowledgment and Agreement to Be Bound” (Exhibit A);
 3                (c)    the Court and its personnel;
 4                (d)    court reporters and their staff, professional jury or trial
 5 consultants, and Professional Vendors to whom disclosure is reasonably
 6 necessary for this litigation and who have signed the “Acknowledgment and
 7 Agreement to Be Bound” (Exhibit A); and
 8            (e)   the author or recipient of a document containing the
 9 information or a custodian or other person who otherwise possessed or knew the
10 information.
11                (f)    any mediator or settlement officer, and their supporting
12 personnel, mutually agreed upon by any of the parties engaged in settlement
13 discussions.
14   8.     PROTECTED MATERIAL SUBPOENAED OR ORDERED
15
            PRODUCED IN OTHER LITIGATION
16
           If a Party is served with a subpoena or a court order issued in other
17
     litigation that compels disclosure of any information or items designated in this
18
     Action as “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL –
19
     ATTORNEYS’ EYES ONLY” that Party must:
20
            (a)    promptly notify in writing the Designating Party. Such notification
21
     shall include a copy of the subpoena or court order;
22
            (b)    promptly notify in writing the party who caused the subpoena or
23
     order to issue in the other litigation that some or all of the material covered by
24
     the subpoena or order is subject to this Protective Order. Such notification shall
25
     include a copy of this Stipulated Protective Order; and
26
            (c)    cooperate with respect to all reasonable procedures sought to be
27
     pursued by the Designating Party whose Protected Material may be affected.
28
                                              14
1          If the Designating Party timely seeks a protective order, the Party served
2 with the subpoena or court order shall not produce any information designated
3 in this action as “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL –
4 ATTORNEYS’ EYES ONLY” before a determination by the court from which
5 the subpoena or order issued, unless the Party has obtained the Designating
6 Party’s permission. The Designating Party shall bear the burden and expense of
7 seeking protection in that court of its confidential material and nothing in these
8 provisions should be construed as authorizing or encouraging a Receiving Party
9 in this Action to disobey a lawful directive from another court.
10   9.     A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE
11          PRODUCED IN THIS LITIGATION
12
                 (a)     The terms of this Order are applicable to information
13
     produced by a Non-Party in this action and designated as “CONFIDENTIAL”
14
     or “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY.” Such
15
     information produced by Non-Parties in connection with this litigation is
16
     protected by the remedies and relief provided by this Order. Nothing in these
17
     provisions should be construed as prohibiting a Non-Party from seeking
18
     additional protections.
19
                 (b)     In the event that a Party is required, by a valid discovery
20
     request, to produce a Non-Party’s confidential information in its possession, and
21
     the Party is subject to an agreement with the Non-Party not to produce the Non-
22
     Party’s confidential information, then the Party shall:
23
                        1.     promptly notify in writing the Requesting Party and the
24
     Non-Party that some or all of the information requested is subject to a
25
     confidentiality agreement with a Non-Party;
26
                        2.     promptly provide the Non-Party with a copy of the
27
     Stipulated Protective Order in this litigation, the relevant discovery request(s),
28
                                             15
 1 and a reasonably specific description of the information requested; and
 2                   3.     make the information requested available for
 3 inspection by the Non-Party.
 4             (c)    If the Non-Party fails to object or seek a protective order from
 5 this Court within 14 days of receiving the notice and accompanying
 6 information, the Receiving Party may produce the Non-Party’s confidential
 7 information responsive to the discovery request. If the Non-Party timely seeks a
 8 protective order, the Receiving Party shall not produce any information in its
 9 possession or control that is subject to the confidentiality agreement with the
10 Non-Party before a determination by the Court. Absent a court order to the
11 contrary, the Non-Party shall bear the burden and expense of seeking protection
12 in this Court of its Protected Material.
13   10.    UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
14
           If a Receiving Party learns that, by inadvertence or otherwise, it has
15
     disclosed Protected Material to any person or in any circumstance not
16
     authorized under this Stipulated Protective Order, the Receiving Party must
17
     immediately (a) notify in writing the Designating Party of the unauthorized
18
     disclosures, (b) use its best efforts to retrieve all unauthorized copies of the
19
     Protected Material, (c) inform the person or persons to whom unauthorized
20
     disclosures were made of all the terms of this Order, and (d) request such person
21
     or persons to execute the “Acknowledgment and Agreement to Be Bound” that
22
     is attached hereto as Exhibit A.
23
     11.    INADVERTENT PRODUCTION OF PRIVILEGED OR
24
            OTHERWISE PROTECTED MATERIAL
25
           When a Producing Party gives notice to Receiving Parties that certain
26
     inadvertently produced material is subject to a claim of privilege or other
27
     protection, the obligations of the Receiving Parties are those set forth in Federal
28
                                               16
 1 Rule of Civil Procedure 26(b)(5)(B). This provision is not intended to modify
 2 whatever procedure may be established in an e-discovery order that provides for
 3 production without prior privilege review. Pursuant to Federal Rule of Evidence
 4 502(d) and (e), insofar as the parties reach an agreement on the effect of
 5 disclosure of a communication or information covered by the attorney-client
 6 privilege or work product protection, the parties may incorporate their
 7 agreement in the stipulated protective order submitted to the Court.
 8 12.   MISCELLANEOUS
 9         12.1    Right to Further Relief. Nothing in this Order abridges the right of
10 any person to seek its modification by the Court in the future.
11       12.2 Right to Assert Other Objections. By stipulating to the entry of this
12 Protective Order no Party waives any right it otherwise would have to object to
13 disclosing or producing any information or item on any ground not addressed in
14
     this Stipulated Protective Order. Similarly, no Party waives any right to object
15
     on any ground to use in evidence of any of the material covered by this
16
     Protective Order.
17
           12.3: Export Control. Disclosure of Protected Material shall be subject to
18
     all applicable laws and regulations relating to the export of technical data
19
     contained in such Protected Material, including the release of such technical
20
     data to foreign persons or nationals in the United States or elsewhere. The
21
     Producing Party shall be responsible for identifying any such controlled
22
     technical data, and the Receiving Party shall take measures necessary to ensure
23
     compliance.
24
           12.4    Filing Protected Material. Except as permitted by Local Rule 79-5,
25
     without written permission from the Designating Party or a court order secured
26
     after appropriate notice to all interested persons, a Party may not file in the
27
     public record in this action any Protected Material. A Party that seeks to file
28
                                              17
 1 under seal any Protected Material must comply with Civil Local Rule 79-5.
 2 Protected Material may only be filed under seal pursuant to a court order
 3 authorizing the sealing of the specific Protected Material at issue. If a Receiving
 4 Party's request to file Protected Material under seal pursuant to Civil Local Rule
 5 79-5(e) is denied by the Court, then the Receiving Party may file the Protected
 6 Material in the public record pursuant to Civil Local Rule 79-5(e)(2) unless
 7 otherwise instructed by the Court.
 8 13.   FINAL DISPOSITION
 9         After the final disposition of this Action, as defined in paragraph 4, within
10 60 days of a written request by the Designating Party, each Receiving Party
11 must return all Protected Material to the Producing Party or destroy such
12 material. As used in this subdivision, “all Protected Material” includes all
13 copies, abstracts, compilations, summaries, and any other format reproducing or
14
     capturing any of the Protected Material. Whether the Protected Material is
15
     returned or destroyed, the Receiving Party must submit a written certification to
16
     the Producing Party (and, if not the same person or entity, to the Designating
17
     Party) by the 60-day deadline that (1) identifies (by category, where appropriate)
18
     all the Protected Material that was returned or destroyed and (2) affirms that the
19
     Receiving Party has not retained any copies, abstracts, compilations, summaries
20
     or any other format reproducing or capturing any of the Protected Material.
21
     Notwithstanding this provision, Counsel are entitled to retain an archival copy
22
     of all pleadings, motion papers, trial, deposition, and hearing transcripts, legal
23
     memoranda, correspondence, deposition and trial exhibits, expert reports,
24
     attorney work product, and consultant and expert work product, even if such
25
     materials contain Protected Material. Any such archival copies that contain or
26
     constitute Protected Material remain subject to this Protective Order as set forth
27
     in Paragraph 4 (DURATION).
28
                                             18
1 14.     VIOLATION
2        Any violation of this Order may be punished by appropriate measures
3 including, without limitation, contempt proceedings and/or monetary sanctions.
4
        IT IS SO ORDERED.
5
6
     DATED: June 26, 2019
7
8                                     ____________________________
9                                     JOHN D. EARLY
                                      United States Magistrate Judge
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                        19
 1                                     EXHIBIT A
 2                ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
 3        I, _____________________________________ [print or type full name], of
 4 _______________________________________[print or type full address], declare
 5 under penalty of perjury that I have read in its entirety and understand the
 6 Stipulated Protective Order (“Order”) that was issued by the Court on June 24,
 7 2019 in the case of ALLCAPCORP, LTD. CO. D/B/A ALLEGIANCE CAPITAL
 8 CORPORATION v. CHC CONSULTING LLC, et al., 8:19-cv-00206-JVS-JDE
 9 (C.D. Cal.). I agree to comply with and to be bound by all the terms of this
10 Order and I understand and acknowledge that failure to so comply could expose
11 me to sanctions and punishment in the nature of contempt. I solemnly promise
12 that I will not disclose in any manner any information or item that is subject to
13 this Order to any person or entity except in strict compliance with the provisions
14 of this Order.
15        I further agree to submit to the jurisdiction of the United States District
16 Court for the Central District of California for the purpose of enforcing the terms
17 of this Order, even if such enforcement proceedings occur after termination of
18 this action.
19        I hereby appoint ___________________________ [print or type full name]
20 of ________________________________________ [print or type full address and
21 telephone number] as my California agent for service of process in connection
22 with this action or any proceedings related to enforcement of this Order.
23 Date: _________________________________
24 City and State where sworn and signed: _________________________________
25
     Printed name: ______________________________
26
27 Signature: __________________________________
28
                                            20
